DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/7/2021 has been considered by the Examiner. Currently, claims 1, 4-12, 14-17, and 19-23 are pending, claims 1, 4, 11, 15, 16, 20, and 21 have been amended, claims 2-3, 13, and 18 are canceled, and claims 22-23 are newly added.  A complete action on the merits of claims 1, 4-12, 14-17, and 19-23 follows below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring unit” in claims 1 and 4, “control unit” in claims 1, 5, 6, 7, 10, and 22-23, and “memory unit” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 11, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (2014/0330268) in view of Eimerl (2009/0137994), and in further view of Boll (2018/0000533). 
Regarding claim 1, Palti teaches an RF treatment apparatus ([Abstract]), further comprising:
an RF generator for generating a plurality of RF pulses for treatment ([Abstract] AC signal generator);
a monitoring unit for monitoring information on a tissue state by each of the plurality of RF pulses ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied); and 
a control unit for controlling RF pulse parameters based on the information on the tissue state detected by the monitoring unit ([0064] discusses the frequency of the AC signal generator is controlled based on a measured or estimated cell diameter. Fig. 11 second round of treatment),
wherein the monitoring unit monitors the information on a first tissue state of a first location treated by a first RF pulse (first round of treatment Fig. 11[0025][0061]) and the control unit controls parameters of a second RF pulse based on the information on the first tissue state of the first location detected by the monitoring unit (second round of treatment Fig. 11[0062]) 
With respect to delivering pulses to a first location and a second location being different from the first location,  it is the position of the Examiner that Palti’s first RF pulse in a first location effects the size of the tumor (i.e makes it smaller, Fig. 11 first round of treatment) thereby changes the first position coordinates [0045], and  therefore delivering a second pulse to the same tumor (different size/ position coordinates) can be considered delivering the pulse to a second location which is different from the first location. 
However, Eimerl (adaptive control of optical pulses for laser medicine) specifically provides for controlling the parameters of a second pulse based on the information on the first tissue state of the first location and wherein the second pulse is for treating a second location which is different from the first location (Claim 1:  automatically controlling treatment of tissue with optical pulses, comprising irradiating a first site in a portion of tissue with a first optical pulse; following the irradiation, automatically making a measurement of tissue property at the first site; based on the measurement, automatically adjusting a parameter of a second optical pulse; irradiating a second site in the portion of tissue with the second optical pulse in order to provide treatment of the tissue at a predetermined treatment level (Claim 1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller such that it controls parameters of a second RF pulses based on the information on the first tissue state of the first location wherein the second pulse is for treating a second location different from the first location in order to account for variations in tissue response from one treatment to the next, differences in tissue type and/or responsivity within a single individual, and differences between patients regarding general heath, age, sex, race and/or history of sun exposure [0006][0028].
The combination generally provides for adjusting parameters of pulses, and wherein the first RF pulse has a first output and a first pulse duration. The combination does not teach the control unit controls a second output and a second pulse duration of the second RF pulse while keeping an amount of energy of the second RF pulse the same amount of energy of the first RF pulse , the second output and the second pulse duration of the second RF pulse being different from the first output and the first pulse duration of the first RF pulse. 
However, Boll teaches a device within the same field of invention ([Abstract] systems and methods utilizing RF energy to treat a patient’s skin or other target tissue including at a depth below a tissue surface ) . Boll provides for a fractional treatment (Figs 14A-C) where RF signals are applied and each exhibit the same pulse energy in each array but differ in the duration of the RF signal [0199]. It is the position of the Examiner if the pulse energies are the same and the duration of the RF signals are different therefore the RF output is also different. Boll provides both long duration , low power RF energy and short duration , high energy RF pulses regimens are envisioned and can provide different benefits depending on the biological target selection and biological target treatment [0083]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the second output and the second pulse duration of the second RF pulse is different from the first output and the first pulse duration of the first RF pulse and the amount of the RF energy is the same, since Boll provides the application of different RF pulse durations can be utilized to provide for the treatment of selective tissues and/or variety of treatments. With respect to internal tissue both long duration, low power RF energy and short duration , high energy RF pulse regimens are envisioned [0197] . In addition, RF pulse duration can be used to select and/or target particular tissue [0196]. Furthermore, the different RF energy and pulse durations  can provide different benefits depending on the biological target selection and biological target treatment [0083].
Regarding claim 4, Palti in view of Eimerl and Boll  teaches the limitations of claim 1. Palti generally provides for adjustment of treatment parameters during the course of treatment [0039][0061]. Palti does not teach if it is detected that sufficient treatment has not been provided by the first RF pulse, the second RF pulse is controlled to have the second output and the second pulse duration, the second output being greater than the first output, the second pulse duration being shorter than the first pulse duration, and 
if it is detected that excess treatment has been provided by the first RF pulse, the second RF pulse is controlled to have the second output and the second pulse duration, the second output being smaller than the first output, the second pulse duration being longer than the first pulse duration. 
However, Boll teaches  the controller can be configured to adjust the RF signals wherein the second RF signals comprises a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae [0022]. Boll further provides the RF treatment parameters (such as delivery pattern, power, pulse duration, etc.) can be modulated over the treatment time. Boll provides both long duration, low power RF energy and short duration , high energy RF pulse regimens are envisioned [0197]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that it is capable of adjusting the pulse duration and the RF pulse such that the second output is greater than the first output, the second pulse duration being shorter than the first pulse duration , and if excess treatment has been provided by the first RF pulse the second RF pulse is controlled to have the second output being smaller than the first output , the second pulse duration being longer than the first pulse duration , since Boll provides pulse durations can be fine-tuned to optimize temperature accumulation in desired target tissues, while protecting surrounding tissues from exposure to excessive temperature rise [0085].  
Regarding claim 11, Palti teaches a method for controlling an RF treatment apparatus ([Abstract] one pair of electrodes and AC signal generator), comprising:
setting an amount of energy of a first RF pulse for treatment ([0064] control input of the AC signal generator 1200);
generating the first RF pulse as a reference parameter corresponding to the set amount of energy (step 1120) and transmitting the first RF pulse to a first tissue of a first location ([0025][0061] 1st treatment cycle, Fig. 11);
monitoring information on a first tissue state of the first location while the first RF pulse is transmitted ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied); 
controlling parameters of a second RF pulse based on the information on the first tissue state detected by a monitoring unit ( [0064] discusses the frequency of the AC signal generator is controlled based on a measured or estimated cell diameter); and 
generating the second RF pulse with the controlled parameters ([0062] second treatment cycle ;RF  frequency is adjusted based on current tumor size , Fig. 11). 
With respect to delivering RF pulses to a first location and a second location different than a first,  it is the position of the Examiner that Palti’s first RF pulse in a first location effects the size of the tumor (i.e makes it smaller, Fig. 11 first round of treatment) thereby changing its position coordinates [0045], and  therefore delivering a second pulse to the same tumor (different size/ position coordinates) can be considered delivering the pulse to a second location which is different from the first location. 
However, Eimerl (adaptive control of optical pulses for laser medicine) specifically provides for controlling the parameters of a second pulse based on the information on the first tissue state of the first location and transmitting the second RF pulse to a second tissue of a second location which is different from the first location (Claim 1:  automatically controlling treatment of tissue with optical pulses, comprising irradiating a first site in a portion of tissue with a first optical pulse; following the irradiation, automatically making a measurement of tissue property at the first site; based on the measurement, automatically adjusting a parameter of a second optical pulse; irradiating a second site in the portion of tissue with the second optical pulse in order to provide treatment of the tissue at a predetermined treatment level (Claim 1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller such that it controls parameters of a second RF pulses based on the information on the first tissue state of the first location and transmitting the second RF pulse to a second tissue of a second location which is different from the first location , in order to account for variations in tissue response from one treatment to the next, differences in tissue type and/or responsivity within a single individual, and differences between patients regarding general heath, age, sex, race and/or history of sun exposure [0006][0028].
The combination generally provides for adjusting parameters of pulses, and wherein the first RF pulse has a first output and a first pulse duration. The combination does not teach an amount of energy of the first RF pulse by the reference parameter and that of the second RF pulse by the controlled RF pulse parameters are the same, a second output and a second pulse duration of the second RF pulse being different from the first output and the first pulse duration of the first RF pulse, respectively.
However, Boll teaches a device within the same field of invention ([Abstract] systems and methods utilizing RF energy to treat a patient’s skin or other target tissue including at a depth below a tissue surface). Boll provides for a fractional treatment (Figs 14A-C) where RF signals are applied and each exhibit the same pulse energy in each array but differ in the duration of the RF signal [0199]. It is the position of the Examiner if the pulse energies are the same and the duration of the RF signals are different therefore the RF output is also different. Boll provides both long duration, low power RF energy and short duration, high energy RF pulses regimens are envisioned and can provide different benefits depending on the biological target selection and biological target treatment [0083]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the second output and the second pulse duration of the second RF pulse is different from the first output and the first pulse duration of the first RF pulse and the amount of the RF energy is the same since Boll provides the application of different RF pulse durations can be utilized to provide for the treatment of selective tissues and/or variety of treatments. With respect to internal tissue both long duration, low power RF energy and short duration, high energy RF pulse regimens are envisioned [0197] . In addition, RF pulse duration can be used to select and/or target particular tissue [0196]. Furthermore, the different RF energy and pulse durations can provide different benefits depending on the biological target selection and biological target treatment [0083].
Regarding claim 12, Palti in view of Eimerl and Boll teaches the limitations of claim 11 as previously rejected above. Eimerl provides pulse parameters that are adjusted include pulse duration and pulse energy ([0032]). Boll teaches wherein the controlled parameters of the second RF pulse are an output and a pulse duration of the second RF pulse ([0066][0083]).
Regarding claim 14, Palti in view of Eimerl and Boll teaches the limitations of claim 11 as previously rejected and wherein the monitoring information on first tissue state is to monitor information on impedance of an RF circuit formed via the first tissue during transmitting the first RF pulse (Fig. 11 first cycle[0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied).
Regarding claim 17, Palti teaches a method for treating using an RF treatment apparatus ([Abstract] one pair of electrodes and AC signal generator), comprising:
transmitting a first RF pulse to a first target tissue for treatment ([0025]; [0061] 1st treatment cycle, Fig. 11);
measuring information on first tissue state of the first target tissue while the first RF pulse treatment is transmitted ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied);
controlling RF pulse parameters of a second RF pulse based on the information on the first tissue state measured ([0064] discusses the frequency of the AC signal generator is controlled based on a measured or estimated cell diameter); and 
transmitting the second RF pulse to a second target tissue according to the controlled RF pulse parameters ([0062] second treatment cycle: RF frequency is adjusted based on current tumor size, Fig. 11). 
With respect to delivering pulses to a first and second target tissue wherein the second target tissue is different from the first target tissue,   it is the position of the Examiner that Palti’s first RF pulse in a first location effects the size of the tumor (i.e makes it smaller, Fig. 11 first round of treatment) thereby changing its position coordinates [0045], and  therefore delivering a second pulse to the same tumor (different size/ position coordinates) can be considered delivering the pulse to a second target tissue that is different than the first target tissue.
However, Eimerl (adaptive control of optical pulses for laser medicine) specifically provides for controlling the parameters of a second pulse based on the information on the first tissue state of a first target tissue and wherein the second pulse treats a second target tissue different than the first target tissue (Claim 1:  automatically controlling treatment of tissue with optical pulses, comprising irradiating a first site in a portion of tissue with a first optical pulse; following the irradiation, automatically making a measurement of tissue property at the first site; based on the measurement, automatically adjusting a parameter of a second optical pulse; irradiating a second site in the portion of tissue with the second optical pulse in order to provide treatment of the tissue at a predetermined treatment level (Claim 1) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller such that it controls parameters of a second RF pulses based on the information on the first tissue state of the target tissue n wherein the second pulse is for treating a second target tissue different from the first target tissue, in order to account for variations in tissue response from one treatment to the next, differences in tissue type and/or responsivity within a single individual, and differences between patients regarding general heath, age, sex, race and/or history of sun exposure [0006][0028].
The combination generally provides for adjusting parameters of pulses, and wherein the first RF pulse has a first output and a first pulse duration. The combination does not teach an amount of energy of the first RF pulse by the reference parameter and that of the second RF pulse by the controlled RF pulse parameters are the same, a second output and a second pulse duration of the second RF pulse being different from the first output and the first pulse duration of the first RF pulse, respectively.
However, Boll teaches a device within the same field of invention ([Abstract] systems and methods utilizing RF energy to treat a patient’s skin or other target tissue including at a depth below a tissue surface). Boll provides for a fractional treatment (Figs 14A-C) where RF signals are applied and each exhibit the same pulse energy in each array but differ in the duration of the RF signal [0199]. It is the position of the Examiner if the pulse energies are the same and the duration of the RF signals are different therefore the RF output is also different. Boll provides both long duration, low power RF energy and short duration, high energy RF pulses regimens are envisioned and can provide different benefits depending on the biological target selection and biological target treatment [0083]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the second output and the second pulse duration of the second RF pulse is different from the first output and the first pulse duration of the first RF pulse and the amount of the RF energy is the same since Boll provides the application of different RF pulse durations can be utilized to provide for the treatment of selective tissues and/or variety of treatments. With respect to internal tissue both long duration, low power RF energy and short duration, high energy RF pulse regimens are envisioned [0197] . In addition, RF pulse duration can be used to select and/or target particular tissue [0196]. Furthermore, the different RF energy and pulse durations can provide different benefits depending on the biological target selection and biological target treatment [0083].
Regarding claim 19, Palti in view of Eimerl and Boll teaches the limitations of claim 17. Palti teaches wherein the measuring information on the first tissue state is to monitor information on impedance of an RF circuit formed via the first target tissue and determine the first tissue state of the first target tissue based on the monitoring ([0018] determining an impedance of a tumor based on a measured current while the alternating electric field is applied… RF frequency is adjusted based on current tumor size or tissue impedance , Fig. 11)
Claims 5-7, 15-16, and 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (2014/0330268) in view of Eimerl (2009/0137994), Boll (2018/0000533), and in further view of Koss (2011/0238062). 
Regarding claim 5, Palti in view of Eimerl and Boll teaches the limitations of claim 4 as previously rejected above. Boll generally provides the monitoring unit monitors impedance while each of the plurality of RF pulses is transmitted to a tissue ([0114] The measured impedance of the tissue region can be monitored and tracked during the application of the RF pulse (s) to determine changes in tissue composition in real-time. [0115] by monitoring the impedance of the tissue during treatment, it can be determined if a desired outcome has been achieved, and in some aspects, such changes can be used to determine the end point of the application (terminating treatment) and/or to adjust the treatment parameters (e.g., increase power, increase pulse width, apply additional RF pulses)).
Boll does not teach a rate of change in the monitored impedance.
However, Koss teaches a device within the same field of invention (electrosurgery) wherein the control unit determines the information on the tissue state based on a rate of change in the monitored impedance ([Abstract] An adaptive algorithm monitors, inter alia, the rate of tissue impedance change during an electrosurgical procedure. Impedance levels achieved within a specific timeframe are examined to determine an impedance ramp and/or slope rate, which indicates the rate at which a target tissue is undergoing a phase or state change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a rate of change in the monitored impedance since Koss teaches it indicates a desired rate of tissue processing [Abstract]. 
Regarding claim 6, Palti in view of Eimerl, Boll, and Koss teaches the limitations of claim 5 as previously rejected. Koss teaches wherein the control unit determines whether the tissue has undergone sufficient treatment while each of the plurality of RF pulses is transmitted, based on presence or absence of a section within which the impedance is maintained at a rate equal to or below a predetermined rate of change for a predetermined threshold of time ([0021] The level of electrosurgical energy applied to the target tissue is adjusted in real time in accordance with such rate of impedance change and/or impedance thresholds reached. This approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion, for example allowing moisture to escape from the tissue slowly avoiding thermal damage and/or reducing energy for thin tissue or partially covered electrodes. As a result, such undesired results as thermal damage and defective sealing are mitigated. [0026] the rate of change of impedance tracks the rate of phase or state change of the tissue. The processor is programmed to adjust the energy ramp and/or slope during each interval of energy application based upon this rate of change in impedance over time and/or by impedance thresholds achieved…Claim 1 wherein energy is applied to said individual's tissue at levels that allow tissue phase or state change to occur in an optimum fashion).
Regarding claim 7, Palti in view of Eimerl, Boll, and Koss teaches the limitations of claim 5 as previously rejected. Koss teaches wherein  the control unit determines whether the tissue has undergone excess treatment while each of the plurality of RF pulses is transmitted, based on presence or absence of a section within which the impedance increases at a rate equal to or above a predetermined rate of change ([0021][0026]Claim1).
Regarding claim 15, Palti in view of Eimerl, and Boll teaches the limitations of claim 14 as previously rejected. Boll generally provides the monitoring unit monitors impedance while each of the plurality of RF pulses is transmitted to a tissue ([0114]).
Boll does not teach wherein when a section within which the impedance is maintained at a rate equal to or below a predetermined rate of change for a predetermined period of time is present, it is determined that the first tissue has not undergone sufficient treatment. 
However, Koss teaches a device within the same field of invention (electrosurgery) and teaches [0021] The level of electrosurgical energy applied to the target tissue is adjusted in real time in accordance with such rate of impedance change and/or impedance thresholds reached. This approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion, for example allowing moisture to escape from the tissue slowly avoiding thermal damage and/or reducing energy for thin tissue or partially covered electrodes. As a result, such undesired results as thermal damage and defective sealing are mitigated. [0026] the rate of change of impedance tracks the rate of phase or state change of the tissue. The processor is programmed to adjust the energy ramp and/or slope during each interval of energy application based upon this rate of change in impedance over time and/or by impedance thresholds achieved…Claim 1 wherein energy is applied to said individual's tissue at levels that allow tissue phase or state change to occur in an optimum fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the RF pulse parameters such that the impedance is maintained at a rate when it is determined that the first tissue has not undergone sufficient treatment since Koss teaches this approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion.
Palti generally provides for adjustment of treatment parameters during the course of treatment [0039][0061]. Palti does not teach if it is detected that sufficient treatment has not been provided, the second RF pulse is controlled to have the second output and the second pulse duration, the second output being greater than the first output, the second pulse duration being shorter than the first pulse duration.
However, Boll teaches  the controller can be configured to adjust the RF signals wherein the second RF signals comprises a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae [0022]. Boll further provides the RF treatment parameters (such as delivery pattern, power, pulse duration, etc.) can be modulated over the treatment time. Boll provides both long duration, low power RF energy and short duration , high energy RF pulse regimens are envisioned [0197]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that it is capable of adjusting the pulse duration and the RF pulse such that the second output is greater than the first output, the second pulse duration being shorter than the first pulse duration, since Boll provides pulse durations can be fine-tuned to optimize temperature accumulation in desired target tissues, while protecting surrounding tissues from exposure to excessive temperature rise [0085].  
Regarding claim 16, Palti in view of Eimerl, and Boll teaches the limitations of claim 14 as previously rejected. Boll generally provides the monitoring unit monitors impedance while each of the plurality of RF pulses is transmitted to a tissue ([0114]).
Boll does not teach wherein when a section within which the impedance increases at a rate equal to or above a predetermined rate of change is present, it is determined that the first tissue has undergone excess treatment. 
However, Koss teaches a device within the same field of invention (electrosurgery) and taches [0021] The level of electrosurgical energy applied to the target tissue is adjusted in real time in accordance with such rate of impedance change and/or impedance thresholds reached. This approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion, for example allowing moisture to escape from the tissue slowly avoiding thermal damage and/or reducing energy for thin tissue or partially covered electrodes. As a result, such undesired results as thermal damage and defective sealing are mitigated. [0026] the rate of change of impedance tracks the rate of phase or state change of the tissue. The processor is programmed to adjust the energy ramp and/or slope during each interval of energy application based upon this rate of change in impedance over time and/or by impedance thresholds achieved…Claim 1 wherein energy is applied to said individual's tissue at levels that allow tissue phase or state change to occur in an optimum fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the RF pulse parameters such that the impedance is maintained at a rate when it is determined that the first tissue has not undergone sufficient treatment since Koss teaches this approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion.
Palti generally provides for adjustment of treatment parameters during the course of treatment [0039][0061]. Palti does not teach determined that the first tissue has undergone excess treatment, and thus the second RF pulse is controlled to have the second output and the second pulse duration, the second output being smaller than the first output, the second pulse duration being longer than the first pulse duration. 
However, Boll teaches  the controller can be configured to adjust the RF signals wherein the second RF signals comprises a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae [0022]. Boll further provides the RF treatment parameters (such as delivery pattern, power, pulse duration, etc.) can be modulated over the treatment time. Boll provides both long duration, low power RF energy and short duration , high energy RF pulse regimens are envisioned [0197]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that it is capable of adjusting the pulse duration and the RF pulse such that when it is determined that  excess treatment has been provided the second RF pulse is controlled to have  the second output being smaller than the first output , the second pulse duration being longer than the first pulse duration, since Boll provides pulse durations can be fine-tuned to optimize temperature accumulation in desired target tissues, while protecting surrounding tissues from exposure to excessive temperature rise [0085].  
Claim 20 teaches the same limitations of claim 15 as previously rejected above. 
Claim 21 teaches the same limitations of claim 16 as previously rejected above. 
Regarding claim 22, Palti in view of Eimerl, and Boll teaches the limitations of claim 1 as previously rejected. Boll generally provides the monitoring unit monitors impedance while each of the plurality of RF pulses is transmitted to a tissue ([0114]).
Boll does not teach wherein the control unit determines whether the tissue has undergone sufficient treatment while each of the plurality of RF pulses is transmitted, based on presence or absence of a section within which the impedance is maintained at a rate equal to or below a predetermined rate of change for a predetermined threshold of time.
However, Koss teaches a device within the same field of invention (electrosurgery) and provides ([0021] The level of electrosurgical energy applied to the target tissue is adjusted in real time in accordance with such rate of impedance change and/or impedance thresholds reached. This approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion, for example allowing moisture to escape from the tissue slowly avoiding thermal damage and/or reducing energy for thin tissue or partially covered electrodes. As a result, such undesired results as thermal damage and defective sealing are mitigated. [0026] the rate of change of impedance tracks the rate of phase or state change of the tissue. The processor is programmed to adjust the energy ramp and/or slope during each interval of energy application based upon this rate of change in impedance over time and/or by impedance thresholds achieved…Claim 1 wherein energy is applied to said individual's tissue at levels that allow tissue phase or state change to occur in an optimum fashion).
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the RF pulse parameters such that the impedance is maintained at a rate when it is determined that the first tissue has undergone sufficient treatment since Koss teaches this approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion.
Regarding claim 23, Palti in view of Eimerl, and Boll teaches the limitations of claim 1 as previously rejected. Boll generally provides the monitoring unit monitors impedance while each of the plurality of RF pulses is transmitted to a tissue ([0114]).
Boll does not teach wherein  the control unit determines whether the tissue has undergone excess treatment while each of the plurality of RF pulses is transmitted, based on presence or absence of a section within which the impedance increases at a rate equal to or above a predetermined rate of change.
However, Koss teaches a device within the same field of invention (electrosurgery) and provides ([0021] The level of electrosurgical energy applied to the target tissue is adjusted in real time in accordance with such rate of impedance change and/or impedance thresholds reached. This approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion, for example allowing moisture to escape from the tissue slowly avoiding thermal damage and/or reducing energy for thin tissue or partially covered electrodes. As a result, such undesired results as thermal damage and defective sealing are mitigated. [0026] the rate of change of impedance tracks the rate of phase or state change of the tissue. The processor is programmed to adjust the energy ramp and/or slope during each interval of energy application based upon this rate of change in impedance over time and/or by impedance thresholds achieved…Claim 1 wherein energy is applied to said individual's tissue at levels that allow tissue phase or state change to occur in an optimum fashion).
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the RF pulse parameters such that the impedance is maintained at a rate when it is determined that the first tissue has undergone excess treatment since Koss teaches this approach, in effect, applies the energy at levels that allow tissue phase or state change to occur in an optimum fashion.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (2014/0330268) in view of Eimerl (2009/0137994), Boll (2018/0000533), and in further view of Mayer (2015/0105701). 
Regarding claim 8, Palti in view of Eimerl and Boll teaches the limitations of claim 1. Palti teaches further comprising a setting unit in which a user can select a treatment energy value [0064]. Furthermore, with respect to a plurality of combinations of RF pulse parameters that correspond to the treatment energy value, Boll teaches various parameters of the RF energy (maximum power, frequency, duty cycle, pulse duration, etc.) can be selected depending on the desired treatment and the treatment area [0066].
Palti does not teach a memory unit that stores data relating RF pulse parameters.
However, Mayer teaches a device within the same field of invention (therapeutic energy systems) comprising a controller configured to control one or more energy output parameters selected from pulse duration, and amplitude. Optionally the value of the one or more energy output parameters is obtained from the memory device [0127]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a memory device to store RF pulse parameters since Mayer teaches it would allow the controller to read the data (e.g parameters or algorithms) and prevent users from purposefully or accidentally modifying or overwriting the date [0198]. 
Regarding claim 9, Palti in view of Eimerl, Boll , and in further view of Mayer teaches the limitations of claim 8. Boll provides wherein each of the plurality of combinations is a combination of an output and a pulse duration [0066]. 
Regarding claim 10, Palti in view of Eimerl, Boll , and in further view of Mayer teaches the limitations of claim 8. Boll provides wherein the control unit controls the RF pulse parameters by selecting any one among the plurality of combinations of RF pulse parameters corresponding to the selected treatment energy value, based on the information on the tissue state detected by the monitoring unit ([0066] provides for selecting combinations of RF pulse parameters…[0010] the controller is further configured to adjust the treatment RF signals applied simultaneously to the at least two individually-addressable treatment electrodes based on the impedance thereof so as to maintain uniformity of heating in a target tissue disposed below the treatment applicator). 
Response to Arguments
Applicant’s remarks in the response filed on 4/26/2022 has been considered by the Examiner. Upon further consideration of the claims and in view of the amendments a new grounds of rejection is set forth over Palti (2014/0330268) in view of Eimerl (2009/0137994), and in further view of Boll (2018/0000533) for independent claims 1, 11, and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794